        Case 1:19-cr-00460-KMW Document 96 Filed 08/10/21 Page 1 of 1
         Case 1:19-cr-00460-KMW Document 95 Filed 08/09/21 Page 1 of 1




                   COFFEY                  I BURLINGTON
                                                   ATTORNEYS AT LAW

                                                                                       KENDALL COFFEY
                                                                                kcoffey@coffeyburlington.com
                                         August 9, 2021
                                                                       2601 South Bayshore Drive, Penthouse
                                                                                        Miami, Florida 33133
Via CMIECF                                                                   T.305·858·2900 F.305·858·5261
                                                                                   www.coffeyburlington.com
The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007-1312
                                                                             MEMO ENDORSED
RE:    United States v. Kozel, Case No. 19-cr-460-KMW
       Travel Request

Dear Judge Wood:

         The purpose of this letter is to obtain confirmation of your approval to extend Mr.
Kozel ' s travel time in Idaho.

       Mr. Kozel has been at his father ' s home outside of Harrison, Idaho since June 12, 2021.
The Court approved this travel on May 28, 2021. (ECF No. 92.) Mr. Kozel intended to return to
New York on August 10, 2021 in anticipation of his August 18 th sentencing. However, the
sentencing date was recently adjourned to October 20, 2021. (ECF No. 94.) Thus, Mr. Kozel
                                                                                                   Jb     ,~l"f{ d,.
requests an extension of his travel time in Idaho until October 1, 2021. During this time, Mr.           V··v,.,-..;J
Kozel will return to New York as needed to attend doctors' appointments and follow-up with his
medical care.

        Defendant' s pretrial officer, Madalyn Toledo, and Assistant United States Attorney Olga
Zverovich have indicated that they take no position regarding the request. Ms. Toledo also
indicated that the Defendant has been compliant throughout his supervision.

       We ask that you endorse this letter confirming approval of this domestic travel.

                                            Respectfully submitted ,

                                            ls/Kendall B. Coffey
                                            Kendall B. Coffey


cc: Louis Pellegrino, AUSA
    Olga Zverovich, AUSA                                    SO ORDERED:           N.Y., N.Y.     8/10/ d I
    Madalyn Toledo, pre-trial services


                                                                   KIMBA M. WOOD
                                                                       U.S.D.J.
